Citation Nr: 0321648	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  02-04 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right eye condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating determination 
of the Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is under a legal duty in such 
a case to determine if there was new and material evidence 
submitted, regardless of the RO's action.  Barnett v. Brown, 
8 Vet. App. 1 (1995).  Accordingly, this issue has been 
phrased as noted on the title page.


FINDING OF FACT

Evidence submitted since the May 1998 Board decision does not 
bear directly or substantially upon the issue at hand and is 
duplicative or cumulative in nature.


CONCLUSION OF LAW

The May 1998 Board decision denying service connection for a 
right eye condition is final.  New and material evidence 
sufficient to reopen the claim has not been received.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the October 2001 rating 
determination and the February 2002 SOC informed the 
appellant of the information and evidence needed to 
substantiate this claim.  Furthermore, in an April 2001 
letter, the RO informed the veteran of the VCAA.  It 
specifically notified the veteran of VA's duty to notify him 
about his claim, VA's duty to assist him in obtaining 
evidence about his claim, what the evidence had to show to 
establish entitlement, what information was still needed from 
the veteran, when and where information needed to be sent, 
what had been done with his claim, and where to contact VA if 
he had any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

The Board notes that new regulations have recently been 
placed into effect with respect to determinations as to 
whether new and material evidence has been submitted to 
reopen a claim for service connection.  These regulations 
apply to claims filed subsequent to August 29, 2001.  As this 
claim was received prior to this time, it is governed by the 
laws and regulations addressed below.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

A review of the record demonstrates that the RO denied 
service connection for a right eye condition in September 
1990.  Evidence before the RO at that time included the 
veteran's service medical records, the results of an October 
1984 private examination, and the results of a May 1990 VA 
examination.

In denying service connection, the RO noted that the veteran 
was seen with complaints of eye problems of four days 
duration in July 1984.  The impression at that time was no 
active pathology.  The RO noted that the veteran was 
requested to furnish medical evidence of an ongoing right eye 
disability since his discharge from active duty and did not 
respond.  The RO indicated that although the veteran was seen 
for a right eye problem in July 1984, there was no active 
pathology associated with his eye complaints and he failed to 
provide any current medical evidence showing the existence of 
an ongoing right eye problem.  The RO found that the right 
eye treatment while on active duty was an acute condition and 
denied service connection.  The veteran was notified of this 
decision in October 1990 and did not appeal.  Thus, the 
decision became final.  

In September 1996, the veteran requested that his claim of 
service connection for a right eye condition be reopened.  

In a May 1998 decision, the Board found that new and material 
and evidence had not been submitted to reopen the claim of 
entitlement to service connection for a right eye condition.  

In denying service connection, the Board noted that service 
medical records revealed that resolving herpes of the right 
eye was assessed in April 1982.  It further observed that 
later in the month, the veteran complained of blurring right 
eye vision.  A thin film was observed on the upper part of 
the cornea. The Board also noted that in May 1982, 
examination revealed an old stromal scar on the right eye, 
with vessels, which did not appear to be active.  Visual 
acuity of 20/20 was observed and old herpes was to be ruled 
out.  The presence of keratitis of unknown etiology was 
questioned at that time.  The Board also observed that later 
that month, it was noted that the vessels in the right eye 
were active.  Interstitial keratitis was to be ruled out.  
The Board further noted that physical profiles were issued 
through October 1982 because excessive sweat irritated the 
right cornea.

The Board also observed that in July 1984, the veteran 
complained of right eye pain.  He denied experiencing any 
trauma or injury to the eye.  A fundoscopic examination 
revealed a bluish spot on the nasal side of the right eye.  
Upon optometry consultation, 20/20 right visual acuity was 
observed.  A small pigmented round spot was found on the 
nasal border of the disc margin of the right eye.  Slit lamp 
examination revealed an old keratitis scar in the superior 
area of the right cornea.  The impression was of no active 
pathology.

The Board further noted that a private physician examined the 
veteran in October 1984, with the examining physician 
indicating that the pupils were equal, round, and reactive to 
light and accommodation.  The fundi were benign.  The Board 
also observed that at the time of a May 1990 VA examination, 
the examiner indicated that the head, eyes, ears, nose, and 
throat were unremarkable.

The Board observed that in a September 1990 rating decision, 
the RO denied the claim for service connection for a right 
eye disability.  The RO noted that, although the veteran had 
voiced complaints with respect to his right eye in service, a 
July 1984 medical consultation had revealed no active 
pathology. The RO further noted that the veteran had failed 
to provide medical evidence documenting the existence of an 
ongoing right eye disability.

The Board noted that additional evidence submitted since the 
RO's September 1990 rating decision consisted of copies of 
service medical records, private clinical records, VA 
clinical records, and written statements from the veteran.  
It further observed that some of the copies of service 
medical records were duplicates of evidence that was of 
record at the time of the RO's September 1990 decision and 
were not new and material.

It also noted that other copies of service medical records 
were not previously of record.  These records revealed that, 
in August 1982, it was noted that fewer stromal vessels had 
been observed.  In September 1982, a flare-up of right eye 
keratitis was assessed.  In December 1983, the veteran 
complained of right eye burning with slight inflammation of 
the conjunctiva being observed.  In January 1984, the veteran 
complained of constant throbbing right eye pain.  He reported 
that he experienced a lot of headaches.  Visual acuity of 
20/20 was observed bilaterally.  Slit lamp examination 
revealed stromal scarring on the cornea of the right eye.  
The impression was of right eye pain of a questionable cause 
and questionable vascular-type headaches.

The Board found that these service medical records were new 
in that they were not previously of record.  However, the 
service medical records were not probative of the issue at 
hand, the element relating to the demonstration of a chronic 
eye disability, the absence of which was a basis for the 
final disallowance of the prior claim.  The Board indicated 
that while the records documented the observance of eye 
abnormalities from 1982 to 1984, these abnormalities had not 
been traced to a chronic disability.  It further noted that 
in July 1984, no active right eye pathology was found.  Thus, 
the evidence was found not to be new and material.

The Board further indicated that the private clinical records 
pertained to disabilities other than an eye disability and 
were not probative of the issue at hand.

The Board observed that VA clinical records revealed that the 
veteran complained of decreased visual acuity and blurred 
vision in August 1996 and that following optometry 
examination, a corneal scar of the right eye and refractive 
error were assessed.  The Board also noted that in March 
1997, the veteran reported that he sometimes experienced 
right eye pain with headaches.  He traced this problem to his 
military service.  Examination revealed a stromal scar on the 
right eye.  Visual acuity of 20/30, bilaterally, was 
reported.  The presence of migraine headaches was questioned.

The Board found that while the VA clinical records were new, 
they were not probative of the issue at hand, the element 
relating to the demonstration of a chronic eye disability.  
The Board also noted that although the records revealed that 
refractive error had been assessed, refractive error was not 
a service-connectable disorder. 

The Board further noted that the records reflected current 
findings of stromal scarring on the cornea of the right eye 
and that this scarring was observed in service as well.  It 
stated that in July 1984, after an old keratitis scar was 
observed in the superior area of the right cornea, an 
impression of "no active pathology" was rendered.  The 
Board indicated that there was no current medical opinion 
that suggested that the stromal scarring resulted in "active 
pathology."

The Board found that no evidence had been introduced to show 
that a stromal scar resulted in impairment of earning 
capacity or that it would warrant compensation under the 
schedule for rating disabilities.  The Board found that VA 
clinical records were not probative of the issue at hand, the 
demonstration of a chronic right eye disability, and were not 
new and material.

The Board also observed that veteran's statements reflected 
his contentions that his current eye symptomatology was 
related to in-service findings and that he maintained that a 
chronic right eye disability had its onset in service.  The 
Board found that the veteran's statements were essentially 
consistent with the arguments that were considered by the RO 
in the past and were cumulative.

In June 2000, the veteran requested that his claim for 
service connection for a right eye condition be reopened.  In 
support of his claim, the veteran submitted a September 2000 
medical treatment report.  In the report, it was noted that 
the veteran was here for an eye examination requested by VA.  
The veteran stated that he had a history of an eye problem 
while in the military which developed in September 1984.  He 
indicated that he had not seen an eye doctor since that time.  
The examiner noted that the records received from an 
optometrist dated July 6, 1984, described a corneal scar 
secondary to old interstital keratitis of the right eye and a 
pigmented round spot described as a "nasal border of disk 
OD".  Complaints of occasional blurring of the right eye and 
occasional right frontal headaches were noted at that time.

The September 2000 examination revealed 20/30 visual acuity, 
bilaterally.  Slit lamp examination was normal.  The cornea 
was clear with the exception of a scar on the right which was 
not visually significant.  A diagnosis of corneal scar, not 
visually significant, was rendered at that time.  

The veteran also submitted a September 2000 letter from his 
spouse.  In her letter, the veteran's spouse reported that 
her husband came home from artillery activities with a red 
right eye.  She noted that the veteran saw doctors for eye 
problems many times thereafter.  She also stated that he was 
still having a right eye problem.

The veteran also submitted a statement again indicating that 
it was his belief that he had current right eye problems 
which were related to service.  He indicated that he received 
a lot of treatment for his right eye while inservice.  He 
further noted that some doctors had advised him that his 
right eye problems would last forever and might be getting 
worse in the future.  

New and material evidence has not been submitted to reopen 
the claim of service connection for a right eye condition.  
The September 2000 letter from the veteran is cumulative of 
information known at the time of the previous denials in that 
the veteran has maintained since his initial request for 
service connection for a right eye disorder that it began 
inservice. 

Likewise, the veteran's wife has also indicated that it was 
her belief that the veteran currently has a right eye problem 
which began inservice.  Such statement is cumulative of the 
veteran's prior statements.  Her statements are not new and 
material.

As to the additional medical evidence submitted, the Board 
notes that the veteran has been diagnosed as having a scar of 
his right eye at the time of the previous denials.  Moreover, 
the scar has again been described as visually insignificant.  
Service connection was previously denied, in part, on the 
basis that there was no disability.  Medical evidence that 
confirms that the scar is visually insignificant confirms a 
previously established fact.  Furthermore, the medical record 
does not contain any indication that the veteran has a 
current right eye disability which began inservice.  

In sum, there has been no evidence submitted since the prior 
Board decision that is new and material to warrant the 
reopening of the claim of entitlement to a right eye 
condition.  


ORDER

The petition to reopen a claim for service connection for a 
right eye condition is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

